10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

2?

28

Case 1:20-cv-00715-MAD-DJS Document 14 Filed 08/10/20 Page 1 of 2

 

lus. pe

STRICT COURT - NLD. DE NLY.
UNITED STATE DISTRICT COURT FILED

 

NORTHERN DISTRICT FOR NEW YOR : 7

 

 

AT OCLOCK |

i john f Dos a Gieth Ad

Michele Gray, M.G. (minor)
Plaintiff(s),

 

CASE NO. 1:20-cv-00715
"vs" (MAD/DJS)

Amazon,

MOTION FOR GUARDIAN
AD LITEM

Defendant(s).

 

 

 

 

MOTION FOR APPOINTMENT OF GUARDIAN ADLITEM

Comes Now Michele Gray, Plaintiff herein and files this Motion
for Appointment of Guardian Ad Litem for the minor plaintiff and

request the court as follows:

1.
Plaintiff file a supra case on 07/29/2020 with the plaintiff's minor
child (M.G) as a plaintiff along with the adult plaintiff, Michele Gray.
2.
The minor plaintiff is redressing grievance (1% amendmend from
the defendant for constant unauthorized harassment by the defendant
his entitle life and is suffering and suffer permanent emotional distress

and mental anguish.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-00715-MAD-DJS Document 14 Filed 08/10/20 Page 2 of 2

The plaintiff motion for counse/(dkt no. 3) in Supra case but was
denied upona recommendation and order (dkt no. 8) of amended
complaint since the plaintiff has paid the fee and Forma Pauperis (dkt
no. 2)is probably moot.

4,

The plaintiff is aware of Federal Civil Procedure Rule 17 (2) that
state, “A minor or an incompetent person who does not have a duly
appointed representative may sue by a next friend or by guardian ad
litem. The court must appoint guardian ad litem—or issue anothey
appropriate order—to protect a minor or incompetent person who is
unrepresented in an action (Pub. L. 100-690, title VII, §7049, Nov. 18
1988, 102 Stat.

5.
The plaintiffin supra case is requesting appointment for

Guardian Ad Litemfor the minor plaintiff under Rule 17 2).

Dated 08/06/2020

i
i

SIGNATURE
Michele Gray, M.G-{minor)

165A Vandenburgh Place
Troy, New York 12180

 

 
